Sir, it is a particular pleasure for me, on behalf of the delegation I head, to extend to you my most sincere compliments on your election to the presidency of the fortieth session of the General Assembly. Your wide knowledge of international affairs undoubtedly qualifies you for that high office. We wish you every success in your delicate mission.
I would also like to express to Mr. Paul Lusaka my delegation's gratitude for the tact and dedication with which he carried out his duties in presiding over the thirty-ninth session of the Assembly.
The delegation of the Republic of Chad wishes once again to pay a well-deserved tribute to our Secretary-General, Mr. Javier Perez de Cuellar, who spares no effort in the service of peace and justice.
This session, which commemorates the fortieth anniversary of the United Nations, gives us an opportunity to recall some of the goals our Organization set for itself in its Charter. The founding fathers of the United Nations, drawing upon the lessons of the war, resolutely resolved, inter alia, "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind and to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained.
It is to those principles that nations of every continent and all ideologies desirous of working within the context of that document so essential to the realization of the ideals of peace, solidarity and independence and to the
safeguarding of the national sovereignty and territorial integrity of every State adhere.
Today, 40 years after the adoption of the Charter, the international situation continues to give rise to concern and our Organization is beset by numerous ills.
The vagaries of nature spare no region of the world: drought, desertification and famine rage in our countries in the African Sahel; typhoons kill thousands in Asia, and in the Americas earthquakes devastate cities and entire regions. But the peoples of many countries are also suffering from conflicts arising out of the unjust and aggressive behavior of certain regimes; ideological conflicts, border disputes and acts of open aggression are all sources of tension and suffering.
The poorer countries like my own are particularly threatened by such acts of aggression. As the international public well knows, a typical example of such gratuitous aggression is the occupation by Libya of the northern part of Chad.
Notwithstanding the agreement signed on 17 September 1984 by France and Libya for the concerted, simultaneous withdrawal of their troops from Chad, only the French forces have withdrawn from my country. The Libyan troops have not pulled back an inch. At present they are occupying 550,000 square kilometers of our territory, or almost half the country. Worse still, the Libyan Army is constantly strengthening its positions, in defiance of the sacrosanct principles of the United Nations Charter and the charter of the Organization of African Unity.
In the northern part of my country Libya has concentrated several battalions of its army, equipped with assault tanks, heavy artillery and troop-carrying vehicles and supported by many fighter bombers and combat helicopters.
A gigantic support system is in place to supply that occupation force by land and by air. Libya has build landing strips at Faya, Fada, Aouzou and Ouadi Doum. In the locality of the last are the headquarters of the invading army and the longest landing strip, which is 4,300 meters long.
The occupiers are proceeding with the systematic Libyanization of northern Chad. Our national flag has been publicly burned and replaced by that of the invader. The Green Book has become the only acceptable mode of thinking in the whole of Borkou-Ennedi-Tibesti; the population of the occupied zone are force to carry Libyan identity cards; only Libyan currency - the dinar - is accepted in Borkou-Ennedi-Tibesti, and the French language has been banned in the area. In order to wipe out any Chadian identity in the region, the Libyan army has destroyed historic monuments and burned archives. And, in order to establish a Libyan-style administration, a Libyan governor has been appointed to head the region.
The Libyan army, eager to complete its annexationist operation, is carrying out mass deportations. It collects people together under the pretext of distributing food to them; they are then marched off to airports, such as that at Ouadi Doum, from where transport aircraft take them to Libya by force.
In the face of such impositions, such daily harassment and inhuman treatment meted out by the Libyan soldiers, the inhabitants of Faya and of other localities in the occupied zone rebelled at the beginning of last month. The outcome of that unequal combat can be imagined.
With the deliberate aim of impeding the efforts at national reconciliation undertaken by the Government of Chad, Libya has made hostages of our brothers of Borkou-Ennedi-Tibesti, a region it is occupying and seeking to annex.
I take this opportunity once again to invite the Libyan Government to enter into sincere talks with the framework of Chad with a view to resolving our border disputes within the framework of bodies to which both of our countries belong, whether it be the United Nations or the Organization of African Unity. It is our hope that our neighbor and brother peoples will once again live in complete harmony and that Chad will regain peace and unity through national reconciliation in order that it may devote itself to rebuilding its devastated economy.
The Chadian people harbors no hatred towards the Libyan people. Chad also makes no claim on Libyan territory. We are in favor of a negotiated settlement of all disputes and for peaceful coexistence based on respect for the sovereignty, independence and territorial integrity of each State.
My country, Chad, is among the least developed. Not only are we lacking in resources but indeed we must strive to close several gaps all at once. The President of the Republic of Chad, El-Hadj Hussein Habre, said on this score:
"The war Khadaffi is imposing on us compels us to make immense human and material sacrifices which, obviously, have adverse repercussions on all we do in seeking economic and social progress, hence it weakens our action, and by hampering the results we could legitimately expect, deprives us of the tangible results of our efforts." The fact is that, on the one hand, we must cope with military aggression, financed by heavy doses of petro-dollars while, on the other hand, we must rebuild our economy ravaged as it is by war, drought and desertification.
Famine has killed several thousand Chadians yet again this year. Still others owe their survival solely to international humanitarian aid and the help of fraternal countries. Thousands of children will not experience normal growth because of the effects of malnutrition. The situation remains precarious notwithstanding the return of the rains over these last several months. The fact is that a single rainy season, however favorable, cannot overcome so prolonged a famine.
I should like here-to thank all countries and all persons of good will who have provided and continue to provide assistance to the Chadian people during these trying times. I should also like to thank the countries, humanitarian organizations and financial agencies that demonstrated active solidarity towards
my country, at the International Conference on Assistance to Chad, held in Geneva in November 1982. The help provided following that Conference devoted to emergency aid allowed us to meet some of the most immediate needs of our people. Moreover, thanks to the results of that particular Conference, we have managed to rebuild the infrastructure of our administration, devastated by war.
As the new season begins we hope to embark on the reconstruction phase of our economy. Our priority objectives will be as follows: stepping up agricultural production, developing human resources, fighting desertification and restoring roads and the industrial infrastructure.
With this in mind, Chad will organize a round table of creditors to be held from 4-6 December 1985 in Geneva pursuant to General Assembly resolutions 38/214 and 39/195. An interim development plan will be put before the donors and contributors of funds for financing. The success of this program, quite obviously, will hinge on the financial backing of the international community. On behalf of the Chadian Government and people I appeal to the international community for its co-operation and solidarity, and invite all countries and international organizations to take part in that round table.
The particularly difficult situation facing my country does not cause us to forget the alarming insecurity and tension in southern Africa and the Maghreb, the Middle East, Asia and the Arab Persian Gulf.
In addition to the privations, violations of human dignity and harassment imposed in Azania by the policy of the big stick, the white minority regime has begun an operation aimed at extermination of the black majority. Since 21 July of this year an unwarranted state of emergency has been declared, not a day has gone by without deaths, almost always those of blacks killed by the police, for reasons so unjustified as funerals. The police kill a black, the day of his funeral the police killed still other blacks the day of the funerals of the latter, it kills still more blacks, and the cycle goes on. It will not stop until the international community imposes sanctions compelling and restrictive enough to bring the racist Pretoria regime to give up its apartheid policy and to grant to blacks rights identical to those which the whites enjoy.
By the same token the international community must firmly bring pressure to bear on the Government of South Africa to compel it to put an end to the illegal occupation of Namibia and to enable that Territory, in accordance with Security Council resolution 435 (1978) finally to achieve independence.
In the Middle East the situation is equally alarming and threatens to extend to other regions as well. We believe that the leadership in the countries concerned must seek an equitable and lasting solution because only a political solution, in our opinion, can resolve this long-standing crisis.
As far as the conflict between Iraq and Iran is concerned, we support the efforts of the United Nations, the Movement of Non-Aligned Countries and the Organization of the Islamic Conference, with a view to a negotiated peace.
The panorama of international relations is rendered gloomier still by the existing economic imbalance. What is obvious is that within so unfavorable a climate the situation of Africa cannot be other than catastrophic. That is indeed why, fully aware of the nature and scope of the crisis, the African States have just devoted to that topic the twenty-first summit of their Heads of State and Government, a summit during which a major declaration called the Declaration on the Economic Situation in Africa was adopted. That Declaration spells out the measures to be taken as well as the action to be launched.
In so doing, the African States have shown that the primary task of combating the crisis and restructuring their economies is incumbent above all on themselves.
However, they feel their efforts will have no real impact on their economies unless they are supported by assistance from the international community.
On this, the fortieth anniversary of the United Nations, we should welcome the fact that this Organization has managed to survive all the upheavals that have marked inter-State relations. Notwithstanding the aggressions of which our countries are victims, notwithstanding the natural problems that remain unresolved, Chad still places its trust in the United Nations and remains devoted to the humanistic and peaceful principles laid down in its Charter.
That is why, as we reflect on the major outlines of what we are to do in years to come, we must not shrink from coming to grips with weaknesses and shortcomings, so as to draw the lessons that will enable the United Nations to become an effective instrument for co-operation, solidarity, respect for the principles of independence, for non-intervention in the domestic affairs of States, and for the territorial integrity of States.
Awaiting a better day we, in Chad, call upon the international community to induce Libya to withdraw its troops from our territory so as to enable the people of Chad finally to achieve peace and to recover its territorial integrity.
